and even assuming that trial counsel's failure to inform him about post-
conviction remedies was a legally valid excuse, appellant failed to
demonstrate that the entire length of his delay was reasonable.          See
generally id. at 254-55, 71 P.3d at 507-08. Appellant's claim that he
lacked direct access to the law library fell far short of demonstrating that
official interference prevented him from filing a timely petition. See id. at
252, 71 P.3d at 506. Therefore, the district court did not err in denying
the petition as procedurally time barred. Accordingly, we
            ORDER the judgment district court AFFIRMED.
                           f th oA

                                             .,


                                   Gibbons



                                   Douglas •




cc: Hon. Kathleen E. Delaney, District Judge
     Curtis Billy Bonilla
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2